Case: 1:20-cv-00337-JG Doc #: 55 Filed: 02/17/21 1 of 5. PageID #: 400



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  AITHERAS AVIATION GROUP, LLC,                                    :
                                                                   :        CASE NO. 1:20-cv-00337
                        Plaintiff,                                 :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Doc. 41]
  KEVIN T. WEIR, ET AL.,                                           :
                                                                   :
                        Defendants.                                :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Plaintiff Aitheras Aviation Group, LLC, brings breach of contract, tortious

  interference, breach of a promissory note, conversion, and unjust enrichment claims

  against Defendants Kevin T. Weir, Carol Weir, and 13 Little, LLC. 1 In light of new

  information learned in discovery, Defendants now move the Court for leave to file a Second

  Amended Answer and Counterclaim. 2

            For the following reasons, the Court PARTIALLY GRANTS Defendants’ motion for

  leave to file its Second Amended Answer and Counterclaim.                           The Court finds that

  Defendants waived the opportunity to raise an improper venue defense.

       I.         Background

            This case involves disputes between Aitheras Aviation Group, a company that

  operates air ambulance and on-demand air charter services, and its former executive,

  Defendant Kevin Weir. 3 Defendants took a personal loan from Plaintiff company, and



            1
              Doc. 1.
            2
              Doc. 41.
            3
              Doc. 1 at 1–2.
Case: 1:20-cv-00337-JG Doc #: 55 Filed: 02/17/21 2 of 5. PageID #: 401

  Case No. 1:20-cv-00337
  Gwin, J.

  Plaintiff now seeks to collect that loan. 4 Plaintiff also claims that Defendant Kevin Weir

  used a company credit card for unauthorized personal expenses and violated the terms of

  his non-compete agreement after he left Aitheras. 5

            Defendants, originally pro se 6 but now represented by counsel, amended their

  Answer to include breach of contract and promissory estoppel counterclaims against

  Plaintiff Aitheras and third-party Defendant George Katsikas, Aitheras’s president and chief

  executive officer. 7 In their counterclaim, Defendants allege that Plaintiff Aitheras and third-

  party Defendant Katsikas did not honor an agreement to give Defendant Kevin Weir an

  equity interest in Aitheras. 8

      II.         Discussion

            Federal Rule of Civil Procedure 15(a)(2) instructs that a court “should freely give

  leave” to amend a pleading “when justice so requires.” 9 Leave should be freely given “[i]n

  the absence of any apparent or declared reason—such as undue delay, bad faith or dilatory

  motive on the part of the movant, repeated failure to cure deficiencies by amendments

  previously allowed, undue prejudice to the opposing party by virtue of allowance of the

  amendment, futility of amendment, etc.” 10

            Defendants seek leave to amend under Rule 15. 11 In the Sixth Circuit, Rule 15 also

  implicates Rule 16 when a party seeks to amend a pleading after the scheduling order


            4
                Id. at 6–7.
            5
                Id. at 8–10.
            6
              Doc. 10.
            7
              Doc. 20 at 11–15.
            8
              Id.
            9
              Fed. R. Civ. P. 15(a)(2).
            Pittman v. Experian Info. Solutions, Inc., 901 F.3d 619, 640 (6th Cir. 2018) (quoting Foman v.
            10

  Davis, 371 U.S. 178, 182 (1962)).
            11
                 Doc. 41 at 1–3; Doc. 49 at 3.
                                                     -2-
Case: 1:20-cv-00337-JG Doc #: 55 Filed: 02/17/21 3 of 5. PageID #: 402

  Case No. 1:20-cv-00337
  Gwin, J.

  deadline. 12 A party must show good cause to amend their pleadings after the scheduling

  order deadline. That means “the district court could grant leave to amend only if the

  [movants] demonstrated that ‘despite their diligence they could not meet the original

  deadline.’” 13 Here, the scheduling order cut off amendments to pleadings on September

  14, 2020, 14 and Defendants filed their current motion to amend on January 5, 2021.

         Defendants’ proposed Second Amended Answer does not significantly change the

  case. Defendants seek to change their Amended Answer to reflect that Katsikas owns

  Plaintiff Aitheras Aviation Group, LLC, to add two new claims related to Katsikas’ control

  over Aitheras Acquisition Group, and to make an improper venue defense. 15

         Defendants state that they base their amendments on recently obtained information

  that they did not have when they first amended their Answer. 16 Given that Defendants

  originally complied with the scheduling order and that discovery is ongoing, the Court

  does not see Defendants’ motion as an effort to delay proceedings or make up for a lack of

  discovery diligence. 17

         The additional changes are not a surprise to Plaintiff given third-party Defendant

  George Katsikas’s trust ownership.

         Plaintiff and third-party Defendant Katsikas have not demonstrated that they will be

  prejudiced by a second amendment. 18 In fact, third party Defendant Katsikas has not yet


         12
              Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).
         13
              In re Nat’l Prescription Opiate Litig., 956 F.3d 838, 843 (6th Cir. 2020) (citing Leary, 349 F.3d at
  906–09)).
         14
            Doc. 18 at 1.
         15
            Doc. 41 at 2–3.
         16
            Id.
         17
            See, e.g., Hous. Research & Advocacy Ctr. v. WXZ Residential Grp./Circle Lofts 118 LLC, No.
  1:16–cv–2032, 2017 WL 366265, at *1–2 (N.D. Ohio Jan. 25, 2017).
         18
            See Doc. 41 at 3.
                                                          -3-
Case: 1:20-cv-00337-JG Doc #: 55 Filed: 02/17/21 4 of 5. PageID #: 403

  Case No. 1:20-cv-00337
  Gwin, J.

  responded to Defendants’ counterclaims.                 Plaintiff claims that Defendants’ proposed

  amendments will be futile, 19 but misrepresents Defendants’ alleged facts. Defendants’ new

  fiduciary duty arguments center on Defendant Kevin Weir’s ownership interest in the

  Aitheras Acquisition Group, not Aitheras Aviation Group. 20 Plaintiff has not shown that

  Defendants’ amendments would be futile. 21

             Yet, it would be futile for Defendants to raise an improper venue defense in their

  Second Amended Answer. An improper venue objection can be waived under Federal

  Rule of Civil Procedure 12(h)(i) if a party fails to raise the defense “in a responsive pleading

  or in an amendment allowed by Rule 15(a)(1) as a matter of course.” 22 Here, Defendants

  seek to amend their answer under Rule 15(a)(2), not as a matter of course. 23 Defendants

  waived their opportunity to object to venue.

             With the exception of their proposed improper venue defense, Defendants satisfy

  Rule 16’s good cause requirement and benefit from Rule 15’s liberal amendment practice.

      III.        Conclusion

             For the foregoing reasons, the Court PARTIALLY GRANTS Defendants’ motion for

  leave to file its Second Amended Answer and Counterclaim. Defendants waived their

  opportunity to file an improper venue defense.

  IT IS SO ORDERED.


             19
              Doc. 44 at 5–6.
              Doc. 49 at 2; see also Doc. 41-1 at 15–17.
             20

           21
              An amendment is futile “if the amendment could not withstand a Rule 12(b)(6) motion to dismiss.”
  Beydoun v. Sessions, 871 F.3d 459, 469 (6th Cir. 2017) (quotation omitted).
           22
              Fed. R. Civ. P. 12(h)(1)(B)(ii).
           23
              Fed. R. Civ. P. 15(a)(2) (“In all other cases, a party may amend its pleading only with the opposing
  party’s written consent or the cour’'s leave. The court should freely give leave when justice so requires.”);
  see Wilson v. Guardian Angel Nursing, Inc., No. 3:07-0069, 2008 WL 2518708, at *1 (M.D. Tenn. June 19,
  2008).
                                                         -4-
Case: 1:20-cv-00337-JG Doc #: 55 Filed: 02/17/21 5 of 5. PageID #: 404

  Case No. 1:20-cv-00337
  Gwin, J.



  Dated: February 17, 2021             s/         James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -5-
